DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiki et al. (JP 2009189555).  Regarding claim 1, Seiki teaches a seating sensor comprising a first pressure-sensitive switch group including at least six pressure-sensitive switches arranged along a left-right direction of a seat (see Figures 6-7), wherein the first pressure-sensitive switch group includes three first pressure-sensitive switches and three second pressure-sensitive switches located on one side of the seat in the left-right direction (see groups U2 and U6; see Figure 7), the first pressure-sensitive switch group (U2 and U6) includes a first pressure-sensitive switch pair including one of the first pressure-sensitive switches (C5) and one of the second pressure-sensitive switches (C15), and another one of the first pressure-sensitive switches (C4) and another one of the second pressure-sensitive switches (C16) located between the one of the first pressure-sensitive switches and the one of the second pressure-sensitive switches (see Figure 9), a second pressure-sensitive switch pair including a farthest one of the first pressure-sensitive switches from the second pressure-sensitive switches and a closest one of the second pressure- sensitive switches to the first pressure-sensitive switches (see either Figure 9g of 9h), and a third pressure-sensitive switch pair including a closest one of the first pressure-sensitive switches to the second pressure-sensitive switches and a farthest one of the second pressure- sensitive switches from the first pressure-sensitive switches (see either Figure 9g or 9h), and seating is detected when both the first pressure-sensitive switches and the second pressure- sensitive switches in at least one of the first to third pressure-sensitive switch pairs are turned on (see paragraph [0049]).

Regarding claim 2, Seiki further teaches wherein each of the pressure-sensitive switches in the first pressure-sensitive switch group (U2 and U6) is located behind a hip point of the seat (the examiner notes that the hip point depends on the size and location of a user on the seat).

Regarding claim 5, Seiki further teaches wherein the pressure-sensitive switches in the first pressure-sensitive switch group overlap with a straight line extending in a left-right direction of the seat in a plan view (see Figures 7-9).

Regarding claim 6, Seiki further teaches a second pressure-sensitive switch group including at least four of the pressure-sensitive switches arranged along the left-right direction of the seat on a front side of the seat from the first pressure-sensitive switch group (see groups U3 and U7), wherein seating is detected when both the first pressure-sensitive switch and the second pressure-sensitive switch in at least one of the first to third pressure-sensitive switch pairs, or at least two of the pressure-sensitive switches in the second pressure-sensitive switch group are turned on (see paragraph [0049]).

Regarding claim 7, Seiki further teaches wherein the second pressure-sensitive switch group (U3, U7) includes pressure-sensitive switch pairs respectively corresponding to each of the first to third pressure-sensitive switch pairs in the first pressure-sensitive switch group (see Figures 7 and 9).

Regarding claim 8, Seiki further teaches wherein one of the pressure-sensitive switches in each of the pressure-sensitive switch pairs of the second pressure-sensitive switch group (U3, U7) and the first pressure-sensitive switch (C5) in the pressure- sensitive switch pair of the first pressure-sensitive switch group (U2, U6) corresponding to the each of the pressure-sensitive switch pairs overlap with a straight line extending in the front-rear direction of the seat in a plan view, and (C5 and C9 seem to overlap with a straight line; see Figure 7 and 9) another one of the pressure-sensitive switches in each of the pressure-sensitive switch pairs of the second pressure-sensitive switch group (U3, U7) and the second pressure-sensitive switch in the pressure-sensitive switch pair in the first pressure-sensitive switch group corresponding to the each of the pressure-sensitive switch pairs overlap with another straight line extending in the front-rear direction of the seat in a plan view (see C14 and C18).

Regarding claim 9, Seiki further teaches the seating sensor claim 1; and a cushion pad on which the seating sensor is arranged on a surface, wherein the three first pressure-sensitive switches are located on one side from a center in a left-right direction of the seat, and the three second pressure-sensitive switches are located on another side of the center in the left-right direction of the seat (see Figures 1-2, 6 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al. (JP 2009189555).  Regarding claims 3 and 4, it is described above what is disclosed by Seiki; however, the reference does not distinctly disclose wherein a distance between each of the pressure-sensitive switches and the hip point in a front-rear direction of the seat is more than 0 mm and 40 mm or less or wherein a distance between the first pressure-sensitive switch and the second pressure- sensitive switch in each of the first to third pressure-sensitive switch pairs is 75 mm or more and less than 120 mm.  The examiner notes that it would have been obvious to modify the location and distances of each sensor and switch to optimize the response and make an occupant more comfortable and safer within the vehicle.  The examiner also notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636